DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 4/6/2021, the applicants have filed a response: claims 1 - 3, 6, 8 – 10, 13, 15 - 17 and 20 have been amended.  Claims 1 – 20 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,855,812.  Although the claim at issue is not identical, it is not patentably distinct from each other because the instant claim limitations are either a broadening or near verbatim version of the patented claim as noted below.
Application 17/083,168				U.S. Patent 10,855,812
Claim 1. A method for microservices architecture optimization, the method comprising:
  receiving, by a gateway service, a plurality of application request messages, each application request message having a type;

  forwarding, by the gateway service, each of the client request messages to a respective service of a plurality of services associated with each of the client request messages;
  identifying, by the gateway service, a subset of the plurality of services that is commonly invoked corresponding to the type of an application request message of the plurality of application request messages based on a value of a header added in each of the client request messages; and
  generating, at the gateway service, a scheme for deploying the subset of the plurality of services on one or more servers.

  receiving, by a gateway service, a first application request message;

  forwarding, from the gateway service to a first service of a plurality of services, the first client request message;
  in response to forwarding the first client request message, generating, at the first service, a first client response message comprising a first header that includes the first header value updated to include an identification of the first service; and
  generating, at the gateway service, a scheme for deploying a subset of services of the plurality of services based on the first header value of the first client response message and an application specific criteria.
Claim 2.  The method of claim 1, wherein identifying the subset of the plurality of services that is commonly invoked further comprises:
  determining the subset of the plurality of services corresponding to a first application request message having a first type and a second application request message having a second type, wherein the first type is different from the second type.

Claim 3.  The method of claim 1, wherein generating the scheme for deploying the subset of the plurality of services further comprises:
  determining a message load corresponding to a first type of an application request message of the plurality of application request messages and a second type of an application request message of the plurality of application request messages.
 
Claim 4.  The method of claim 3, wherein the message load corresponding to the first type and the second type is measured over a configurable time period.

Claim 5. The method of claim 2, wherein the generating the scheme for deploying comprises: determining a message load over a configurable time period for a set of services; and generating a recommendation that the set of services be deployed according to the message load over the configurable time period.
Claim 5.  The method of claim 1, further comprising:
  identifying at least one endpoint of a plurality of endpoints corresponding to a service of the plurality of services that shares no common resource with other endpoints of the plurality of endpoints; and
  generating, at the gateway service, a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints.
Claim 6.  The method of claim 1, wherein the generating the scheme for deploying comprises:
  identifying at least one endpoint of a plurality of endpoints on the first service that shares no common resource with other endpoints of the plurality of endpoints; and
  generating a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints.

Claim 6.  The method of claim 1, wherein generating the scheme for deploying the subset of the plurality of services further comprises:


Claim 7. The method of claim 1, wherein a message structure of a first application request message of the plurality of application request messages is different from a message structure of a second application request message of the plurality of application request messages.

Claim 8. A system, comprising:
  a memory for storing operations; and
  one or more processors, communicatively coupled to the memory, configured to perform the operations comprising:
  receiving, by a gateway service, a plurality of application request messages, each application request message having a type;
  generating, by the gateway service, a client request message for each of the plurality of the application request messages;
  forwarding, by the gateway service, each of the client request messages to a respective service of a plurality of services associated with each of the client request messages;
  identifying, by the gateway service, a subset of the plurality of services that is commonly invoked corresponding to the type of an application request message of the plurality of application request messages based on a value of a header added in each of the client request messages; and
  generating, at the gateway service, a scheme for deploying the subset of the plurality of services on 
one or more servers.


Claim 8.  A system, comprising:
  a memory for storing operations; and
  one or more processors, communicatively coupled to the memory, configured to perform the operations comprising:
  receiving, by a gateway service, a first application request message;
  generating, by the gateway service, a first client request message based on the first application request message, the first client request message having a first header value that identifies the gateway service;
  forwarding, from the gateway service to a first service of a plurality of services, the first client request message;
  in response to forwarding the first client request message, generating, at the first service, a first client response message comprising a first header that includes the first header value updated to include an identification of the first service; and 
  generating, at the gateway service, a scheme for deploying a subset of services of the plurality of services based on the first header value of the first client response message and an application specific criteria.


Claim 9.  The system of claim 8, wherein for identifying the subset of the plurality of services that is commonly invoked, the operations further comprise:
  determining the subset of the plurality of services corresponding to a first application request message having a first type and a second application request message having a second type, wherein the first type is different from the second type.one or more servers.

Claim 10.  The system of claim 9, wherein for generating the scheme for deploying the subset of the plurality of services, the operations further comprise:
  determining a message load corresponding to a first type of an application request message of the plurality of application request messages and a 

Claim 11. The system of claim 8, wherein the message load corresponding to the first type and the second type is measured over a configurable time period.

Claim 12. The system of claim 9, wherein for the generating the scheme for deploying, the operations further comprise: determining a message load over a configurable time period for a set of services; and generating a recommendation that the set of services to be deployed according to the message load over the configurable time period.

Claim 12.  The system of claim 10, where the operations further comprise:
  identifying at least one endpoint of a plurality of endpoints corresponding to a service of the plurality of services that shares no common resource with other endpoints of the plurality of endpoints; and
  generating, at the gateway service, a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints.
Claim 13.  The system of claim 9, wherein for the generating the scheme for deploying, the operations further comprise:
  identifying at least one endpoint of a plurality of endpoints on the first service that shares no common resource with other endpoints of the plurality of endpoints; and
  generating a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints.

Claim 13.  The system of claim 8, wherein generating the scheme for deploying the subset of the plurality of services. The operations further comprise:
  generating a recommendation based on specification of the one or more servers, the specification including requirements of at least one of a central processing unit (CPU), and a memory.


Claim 14. The system of claim 8, wherein a message structure of a first application request message of the plurality of application request messages is different from a message structure of a second application request message of the plurality of application request messages.

Claim 15.  A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations, comprising:
  receiving, by a gateway service, a plurality of application request messages, each application request message having a type;
  generating, by the gateway service, a client request message for each of the plurality of the application request messages;
  forwarding, by the gateway service, each of the client request messages to a respective service of a plurality of services associated with each of the client request messages;

  generating, at the gateway service, a scheme for deploying the subset of the plurality of services on 
one or more servers.
Claim 15.  A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
  receiving, by a gateway service, a first application request message; generating, by the gateway service, a first client request message based on the first application request message, the first client request message having a first header value that identifies the gateway service;
  forwarding, from the gateway service to a first service of a plurality of services, the first client request message;

  generating, at the gateway service, a scheme for deploying a subset of services of the plurality of services based on the first header value of the first client response message and an application specific criteria.

Claim 16.  The non-transitory, tangible computer-readable device of claim 15, wherein for identifying the subset of the plurality of services that is commonly invoked, the operations further comprise:
  determining the subset of the plurality of services corresponding to a first application request message having a first type and a second application request message having a second type, wherein the first type is different from the second type.one or more servers.

Claim 17.  The non-transitory, tangible computer-readable device of claim 15, wherein for generating the scheme for deploying the subset of the plurality of services, the operations further comprise:
  determining a message load corresponding to a first type of an application request message of the plurality of application request messages and a second type of an application request message of the plurality of application request messages.
 

Claim 18.  The non-transitory, tangible computer-readable device of claim 17, wherein the message load corresponding to the first type and the second type is measured over a configurable time period.

Claim 19. The non-transitory, tangible computer-readable device of claim 16, wherein for the generating the scheme for deploying, the operations further comprise:
  determining a message load over a configurable time period for a set of services; and generating a recommendation that the set of services to be deployed according to the message load over the configurable time period.
Claim 19.  The non-transitory, tangible computer-readable device of claim 15, wherein the operations further comprise:
  identifying at least one endpoint of a plurality of endpoints corresponding to a service of the plurality of services that shares no common resource with other endpoints of the plurality of endpoints; and
  generating, at the gateway service, a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints.
Claim 20. The non-transitory, tangible computer-readable device of claim 16, wherein for the generating the scheme for deploying, the operations further comprise:
  identifying at least one endpoint of a plurality of endpoints on the first service that shares no common resource with other endpoints of the plurality of endpoints; and
  generating a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints.

Claim 20.  The non-transitory, tangible computer-readable device of claim 15, wherein generating the scheme for deploying the subset of the 
  generating a recommendation based on specification of the one or more servers, the specification including requirements of at least one of a central processing unit (CPU), and a memory.



A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claim in the co-pending application.  For example, as noted above, the independent claim is a broadening independent claim 1 in the patent.  The remaining dependent claims are near verbatim versions of the noted patented claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan et al. (U.S. Publication 2021/0011688) (Sasidharan hereinafter) in view of Hoja et al. (U.S. Publication 2014/0297846) (Hoja hereinafter).
9.    	As per claim 1, Sasidharan teaches a method for microservices architecture optimization, the method comprising:
receiving, by a gateway service, a plurality of application request messages, each application request message having a type [“The functionality of the monolithic application 415 is encapsulated in a requirements document 460 obtained by program code 465 of an embodiment of the present invention executing on at least one processor . The program code 465 , as illustrated in FIGS . 1-2 determines the components of the monolithic application 415 , establishing bounded contexts 470 480 for the components,” ¶ 0036; application request messages mapped to functionality/components determined by program code and message type mapped to the identified bounded contexts associated with the components];
generating, by the gateway service, a client request message for each of the plurality of the application request messages [“automatically identifies one or more microservices 472 474 482 484 within the bounded contexts 470 480 that provide the functionality of the monolithic application 415 within the microservices architecture 490 (e.g., a shared computing environment , including but not limited to a cloud computing environment)”; ¶ 0036];
forwarding, by the gateway service, each of the client request messages to a respective service of a plurality of services associated with each of the client program code executing on at least one processor enables an automatic (e.g., instant, real-time, near real-time, etc.) discovery of one or more microservices belonging to one or more levels of a computing hierarchy that correspond to a monolith application, based on requirements of the monolith application. In some embodiments of the present invention, the program code: 1) obtains the requirements of a monolith application based on cognitively analyzing a requirements document; 2) automatically identifies a bounded content of each microservice corresponding to the monolith application; 3) machine learns (tuning the cognitive analysis) based on feedback from past automatic discoveries of microservices to provide more effective and/or efficient automatic microservice discovery for future monolithic applications,” ¶ 0019; discovery of applicability existing microservices suggests a subset]; and
generating, at the gateway service, a scheme for deploying the subset of the plurality of services on one or more servers [“The program code determines a common responsibility ( e.g. , verb ) for sentences in the requirement to identify a context of a microservice component ( 130 ) . The microservice component , scoped by a bounded context, would provide the class and responsibility defined by the requirement, within a hierarchy determined by the program code . Hence, the program code generates hierarchy for the context and marks the common responsibility ( e.g. , verb ) as a bounded context ( 140 ) . The program code iterates through the hierarchy ( which can comprise another map ) to obtain component and respective entity information for each component ( 150 ) . Based on obtaining the component and respective entity information , the program code generates a stub for microservices corresponding to the monolithic application ( 160 ) . In some embodiments of the present invention , the program code selected an intent during execution of the stub,” ¶ 0025; generating a means of accessing the microservices subset suggests a deployment].
Sasidharan does not explicitly disclose but Hoja discloses based on a value of a header added in each of the client request messages [“In case of a network communication transaction based on HTTP, it would be able to reconstruct the structure of a transferred HTTP request and to identify and extract header fields and values of this request.  Such header fields and values of the HTTP request may e.g. be used to add tradeld 322 data to a request.” ¶ 0063].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan and Hoja available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan to include the capability of identify transaction types based on header fields as taught by Hoja, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications.
10.    	As per claim 2, Sasidharan and Hoja teach the method of claim 1.  Sasidharan further teaches wherein identifying the subset of the plurality of services that is commonly invoked further comprises: determining the subset of the plurality of services automatically identifying, by the one or more processors, based on a sentence comprising the requirement, a given component of the one or more components, based on analyzing the requirement of the monolithic application; determining, by the one or more processors, based on syntax of the sentence, an initial class and a responsibility for the given component; generating, by the one or more processors, a bounded context for the given component based on analyzing one or more additional sentences comprising the requirement to identify additional classes beyond the initial class associated with the responsibility in the requirement; identifying, by the one or more processors, in a microservices architecture executing in a shared computing environment, one or more microservices within the bounded context,” ¶ 0005].
11.      As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.      As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
13.      As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
.
15.	Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Hoja in further view of Hiroishi (U.S. Publication 2015/0134831) (Hiroishi hereinafter).
16.    	As per claim 3, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Hiroishi discloses wherein generating the scheme for deploying the subset of the plurality of services further together comprises: determining a message load corresponding to a first type of an application request message of the plurality of application request messages and a second type of an application request message of the plurality of application request messages [“the load distribution control unit 120/220 acquires a communication time spent for communication with the lower tier virtual server. For example, upon receiving a response to the first request from the virtual server, the load distribution control unit 120/220 acquires, from the virtual server, a period of time from the transmission of the second request to the lower tier virtual server in the course of the process corresponding to the first request to the reception of a response to the second request,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of message load determination as 
17.    	As per claim 4, Sasidharan, Hoja and Hiroishi teach the method of claim 3.  Hiroishi further teaches wherein the message load corresponding to the first type and the second type is measured over a configurable time period [“the load distribution control unit 120/220 acquires a communication time spent for communication with the lower tier virtual server. For example, upon receiving a response to the first request from the virtual server, the load distribution control unit 120/220 acquires, from the virtual server, a period of time from the transmission of the second request to the lower tier virtual server in the course of the process corresponding to the first request to the reception of a response to the second request,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
18.    	As per claim 6, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Hiroishi discloses wherein generating the scheme for deploying the subset of the plurality of services further comprises: generating a recommendation based on specification of the one or more servers, the specification including requirements of at least one of a central processing unit (CPU), and a memory The auto-scaling need determining unit 130/230 determines whether to perform auto Scaling. For example, using the management information storing unit 140/240, the auto-scaling need determining unit 130/230 manages paired concurrent request count and response time for each executed request, received from the load distribution control unit 120/220. Then, each time the load distribution control unit 120/220 receives a response to a request, the auto-scaling need determining unit 130/230 determines the need for auto scaling based on information stored in the management information storing unit 140/240.” ¶ 0161].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
19.      As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
20.      As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

22.      As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
23.      As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
24.      As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
25.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Hoja in further view of Morley et al. (U.S. Publication 2017/0141958) (Morley hereinafter).
26.    	As per claim 5, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Morley discloses identifying at least one endpoint of a plurality of endpoints corresponding to a service of the plurality of services that shares no common resource with other endpoints of the plurality of endpoints; and generating, at the gateway service, a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints [“a provider network may implement a virtualized compute service, allowing virtualized compute servers to be instantiated at client request, and some client applications that utilize dedicated endpoint instances of a database service of the provider network may be executed on such virtualized compute servers,” ¶ 0017].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Morley available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of assigning dedicated endpoints for network-accessible services as taught by Morley, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
27.      As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
28.      As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
29.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Hoja in further view of Wang et al. (U.S. Publication 2018/0343556) (Wang hereinafter).
30.    	As per claim 7, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Wang discloses wherein a message structure of a first application request message of the plurality of application request messages is different from a message structure of a second application request message of the plurality of application request messages [“a first data structure used when the first network device sends the first resource request message is different from a second data structure used when the first network device sends the second resource request message,” ¶ 0054].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Wang available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of determining data structure differences as taught by Wang, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal routing of system communications.
31.      As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
32.	Applicant’s arguments have been carefully considered but are not persuasive.
33.	Applicant argues on pages 2 and 3 that the disclosure in Sasidharan at paragraph [0023] and claim 1, “is not the same as” the noted limitations in the instant independent claims.  However, as noted above, the cited portions of Sasidharan describe the solution of a similar problem and do disclose the identified limitations.
Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193